 II1 the Matter of GENERAL ELECTRIC COMPANYandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF, AMERICA, C. I. O.Case No. 2-R-4807.Decided Septeviber t8, 1944Messrs. C. H. WeberandH. E. Perkins,of Bloomfield, N. J., andMessrs.W. R. BurrowsandGeorge H. P f ei f,of Schnectady, N. Y.,for the Company.Mr. David Scribner,byMr. FredericZi R. Livingston,of New YorkCity, for the Union.Mr. Ben Grodsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OED TILE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of General Electric Company, Bloomfield, NewJersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRichard J. Hickey, Trial Examiner.Said hearing was held,at New-ark, New Jersey, on August 15, 1944. The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an,opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Electric Company is a New York corporation engaged in58 N L R. B, No. 119602 GENERAL ELECTRIC COMPANY603control apparatus with offices and plants in various States of theUnited States.At its Bloommfield, New Jersey, plant, herein involved,the Company's purchases of raw materials for the fiscal year fromAugust 1, 1943, to July 31, 1944, exceeded $1,000,000, of which approxi-mately 90 percent was obtained from points outside New Jersey. Dur-ing the same period its finished products at the Bloomfield plant werevalued in excess of $1,000,000, of which approximately 90 percentwas shipped to points outside New Jersey.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.If.TI-E' ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, af-filiated with the Congress of Industrial Organizations, is a labor or-ganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company ,has refused to grant recognition to the Union as theexclusive bargaining representative of the planners and wage-rate-and time-study employees of its Bloomfield plant on the ground thatthese employees do not constitute an appropriate bargaining unit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, as supplemented by a statement made on therecord by the Trial Examiner, indicates theft the Union represents asubstantial number of employees in the unit hereinafter found to beappropriate.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Commpany, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist ofall planners, wage-rate and time-study employees, including workingThe FieldExaminer reported that the Union submitted 17 cards which borethe namesof persons appearing on the Company s pay roll,which contained the names of 20 em-ployees in the alleged apin oniate unit,and that the caide were dated is follows 5 in194:13 in March 1944, 1 in April 1944, 1 in May 1944,2 in June1944,and 5 in July1944The Trial Examiner stated on therecord that the Company'sAugust 15,1944, pay rolllisted the names of 25 employees in the allegedappropriateunitThe Union submitted17 authorization cards which bore the names of persons contained on the aforesaid payroll ' The cards were dated as listed in the Field Examiner's report above-mentionedThere were 14 planners for whom the Union submitted 9 cards, 8 of which checked againstnames on the aforesaid pay rollThere were 11 wage-rate and tine-study employees forwhom the Union submitted 8 authorization cards, all of which checked against names onthe aforesaid pay roll 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaders,2 but excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.The Company contends that the nature of the work of planners andwage-rate and time-study-employees makes them part of. managementand therefore the unit sought is inappropriate. It also contends. thatto permit these employees to become-members of the same union asproduction and maintenance employees 3 would tend to divide theirloyalties, because their work directly affects the earnings of certainof the production employees and if they were all members of the sameunion the employees concerned might favor their fellow members atthe expense of the Company. If, however, the Board should rejectthese contentions, the Company agrees with the Union's proposedunit.There are no special job entrance requirements for the employeesin question other than that they must be familiar with manufacturingmethods or with technical requirements.Their degree of skill is pro-portionate to their length of time on the job, optimum performancebeing generally achieved after 3 to 5 years of service.Planners "plan required operations on various types of devices sothat such devices may be produced in the most efficient manner, andtherefore, get the lowest attainable cost.They make complete joband tool analyses and suggest improvements in the manufacturingmethods and processes." 4They are weekly salaried employees, andtheir average weekly earnings range from $55.90 to $87.40.There is no difference between the wage-rate and time-study em-ployees.They "devise and establish methods of wage payment andoperations and must exercise independent judgment regarding theperformance of individual employees, and in carrying out companypolicies and regulations." 6They check the actual time required forthe various operations involved, gauging the effort of employees andcalculating the piece rates to be placed on the operations.They areweekly salaried employees, except for one or two who are hourly rated,and their average weekly earnings range from $57.20 to $78.22.The employees in question are not considered by the Company as.supervisors: It is conceded that they do not have the authority tohire, promote, discipline, or otherwise effect changes in the status-ofemployees, or effectively recommend such action.They do not rep-resent management at collective bargaining conferences, nor are they'There are three working leaders, Emil Boniface,Mathew Fitzsimmons,and RobertSchoettleThey perform no supervisory functions."The Union currently represents the production and maintenance employees of theCompany's Bloomfield plant.4Company definition.Company definition:"Independent judgment" consists of watching a production em-ployee work,determining whether he is operating in an efficient manner, and then ratinghim. GENERAL ELECTRIC COMPANY605,confidential employees with respect to labor relations.It is true thatthey have access to the ratings of production employees, but produc-tion employees have the rightto examinetheir individual ratings.Moreover, the wage-rate and the time-study employees do not set therates of pay of any of the employees in the unit alleged to be appro-priate.6At its Lynn, Massachusetts, plant, the Company has recognized asappropriate a unit consisting of all hourly and salaried employees,including those performing the functions of planners and wage-rateand time-study employees.At its Erie, Pennsylvania, plant, there areemployees who do substantially the same work as the employees in dis-pute in the Bloomfield plant; the Company agreed that these employeesof the Eric, Pennsylvania, plant form part of an appropriate unit.'In view of the fact that employees performing functionssimilar tothose of the planners and wage-rate and time-study employees at theBloomfield plant have been included in bargaining units which wererecognized as appropriate by the Company at Lynn, Massachusetts,and Erie, Pennsylvania, it would seem that the Company itself hasnot considered them as managerial employees.Nor have we consid-ered them an arm of management in those cases where theissue wasraised.'We have likewise considered the Company's contention that theemployees of the alleged appropriate unit would be subject to dividedloyalties.As we have repeatedly said, we perceive no necessary con-flict between self-organization and collective bargaining and the faith-ful performance of deity 9-We find that all the Company's planners and wage-rate and time-study employees engaged at its Bloomfield, New Jersey, plant, includ-ing working leaders, but excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll8 As noted above, the planners do not perform any wage setting functions.'Matter ofGeneral ElectricCompany,54 N. L. R. B.1299The unit included allmethodsmen,planners,and rate setters,time-study employees,tool planners and wage-payment clerks.8Matter of John Morrell&Co., 52 N. L. It. B.1300;Matterof J. II. Williams &Co., 57N L R B 634.9Matter of Curtiss-Wr,ght Corporation,45 NL. It. B. 1268 and cases cited therein. -606DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ElectricCompany, Bloomfield, New Jersey, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Electrical, Radio andMachine Workers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.